Title: Thomas Jefferson to Samuel Berrian, 23 July 1815
From: Jefferson, Thomas
To: Berrian, Samuel


          SiMonticello  July 23. 15.
          I thank you, Sir, for the eloquent oration you have been so kind as to send me. it is always matter of comfort to observe the heirs of that independance which has signalised in history the age of their fathers, recalling it to memory, and hallowing it’s principles. their own deeds by sea and land are worthy sequels of it, and earnests that they will faithfully maintain it: and we do but justice in offering our prayers to heaven for the maintenance of independance to the friendly nation which aided us in the establishment of our own, and the support of their choice of a ruler, whatever we may have thought of his former enterprises on the peace and freedom of the world. Accept the assurances of my esteem and respect
          Th: Jefferson
        